 1

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8    UNITED STATES OF AMERICA,                          CASE NO. CR19-203RSM

 9                   Plaintiff,                          ORDER

10            v.

11    LUIS MANUEL RIVERA-LERIGET,

12                   Defendant.

13

14          The Court has considered Defendant’s Request to proceed with sentencing via video

15   hearing. Plaintiff United States of America ("the government") does not oppose the request. Mr.

16   Rivera-Leriget’s request also includes a waiver of in-person appearance. The court has reviewed

17   the request, the record in this matter, the General Order currently in place and the applicable law.

18   Being fully advised, the court grants the request to proceed with the sentencing hearing currently

19   scheduled on May 27, 2021 at 10:00 AM via video teleconference.

20          Dated this 19th day of May, 2021.

21

22                                                 A
                                                   RICARDO S. MARTINEZ
23                                                 CHIEF UNITED STATES DISTRICT JUDGE

24

     ORDER
